PER CURIAM:
Emmanuel Edokobi appeals the district court’s orders denying his motion to remand, denying his motion to disqualify, and granting Defendants’ motions to dismiss. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Edokobi v. Barclays Capital Real Estate, Inc.; Edokobi v. Greenpoint Mortg. Funding, Inc., No. 8:13-cv-00288-JFM (D. Md. Feb. 28, Mar. 14 & Mar. 29, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.